DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims 1-3, 5-7, 9-10, 12-15, and 17-24 are currently pending and have been examined on their merits. 
Claims 1, 7, 10, 12, 17, and 20 are currently amended see REMAKS June 20, 2022.
Claims 4, 8, 11, and 16 are currently cancelled see REMARKS June 20, 2022.
Claims 21-24 are newly added see REMARKS June 20, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-10, 12-15, and 17-24 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-3, 5-7, 9-10 and 23-24 recite a system, claims 12-15, and 17-19 recite a computer implemented method (i.e. a series of steps), and claims 20-22 recites a non-transitory computer readable medium (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 12, and 20 recite: transmit, a current location and a current orientation; and receive, up to a predetermined number of employment locations; generate, in real-time, a first layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, configured to: determine a location of the balloon within the first layer based on the employment location, the current location of the, and the current orientation; and determine a size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time; and configured to (present) in real-time, wherein the location and the size of each of the balloons indicate the employment locations to the employment candidate; and collect, the current location and the current orientation of the; identify up to the predetermined number of the employment locations based on, at least in part, the current location and the current orientation, wherein each of the employment locations corresponds with one or more employment postings; and transmit, the employment locations; and in response to identifying that the employment candidate selected one of the balloons; collecting information for each of the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a list of summaries for the employment postings at the employment location corresponding with the selected balloon.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about local hiring opportunities and present information to a job seeker such as the location of such opportunities. Additionally, this process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking remark data from individuals, processing it according to a series of rules, and displaying the results). The claims are directed towards managing personal behavior or relationships or interactions between people. As the claims recite a method for collecting information such as remarks and presenting them to individuals using a social network. Examples of cases the courts have found to recite managing interactions between people include Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A system for providing location-based augmented reality for an employment candidate, the system comprising: a mobile device comprising: a camera to collect video; a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server; and a radial map.
Claim 12: a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server; a touchscreen; and generating a second AR interface by overlaying the second computer- generated layer onto the video captured by the camera.
Claim 20: a computer readable medium including instructions; a communication module; a wireless communication, a mobile device; memory configured to store an employment app; a processor configured to execute the employment app; a first computer-generated layer; a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a remote server; a touchscreen; and generating a second AR interface by overlaying the second computer- generated layer onto the video captured by the camera.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 2-3, 5-7, 9-10, 13-15, 17-19, and 21-24 further narrow the abstract idea recited in the independent claims 1, 12, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather information about job listings to present to individuals such as location, requirements, pay etc. (see Specification [0003-0004]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

Claims 2-3, 5-7, 9-10, 13-15, 17-19, and 21-24 are directed towards further narrowing the abstract idea of presenting details to an individual regarding a current employment opportunity such as its location and match the employment opportunity to a user based on their preferences.

Claims 17, 22, and 24 further recites the additional elements of a third computer generated layer and a third AR interface which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore, the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-3, 5-7, 9-10, 12-15, and 17-24 are rejected under U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-15, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2020/0005220) in view of Ozaki (US 2013/0286206) further in view of Ruiz (US 2019/0188648).
Claims 1, 12, and 20: Hood discloses (Claim 1) a system for providing location-based augmented reality for an employment candidate, the system comprising: (Claim 12) a method for providing location-based augmented reality for an employment candidate, the method comprising: (Claim 20) a computer readable medium including instructions which, when executed, cause a mobile device to: a mobile device comprising: a camera to collect video (Paragraph [0067] in an embodiment the recommendation algorithm may match and place job opening data on a map, including all available tags and make information available by augmented reality user devices, for example user mobile devices (the examiner notes that any current mobile device capable of augmented reality would include a camera capable of collecting video)). And receive, via wireless communication, up to a predetermined number of employment locations; memory configured to store an employment app; a processor configured to execute the employment app to (Paragraph [0009-0017]; [0043]; Fig. 1, in an aspect an embodiment of the present disclosure provides a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker. An executable code of a device could be a single instruction or many instructions over several different code segments among different applications and across several memory devices). Identify up to the predetermined number of the employment locations based on, at least in part, the current location and the current orientation of the mobile device, wherein each of the employment locations corresponds with one or more employment postings and transmit, via wireless communication, the employment locations to the mobile device (Paragraph [0009-0017]; [0043]; [0064-0067]; Fig. 1, in an aspect an embodiment of the present disclosure provides a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker. An executable code of a device could be a single instruction or many instructions over several different code segments among different applications and across several memory devices. In an embodiment identification of the at least one job opening may include traditional method of identifying job openings, such as data harvested from third party databases. In an embodiment the recommendation algorithm may match and place job opening data on a map, including all available tags and make information available by augmented reality user devices, for example user mobile devices).
However, Hood does not disclose a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; (Claim 1) a radial map located near a corner of the first computer-generated layer, wherein the radial map includes a center corresponding to the current location of the mobile device, a sector that identifies the current orientation of the mobile device, and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device; (Claims 12 and 20) and in response to identifying that the employment candidate selected one of the balloons via the touchscreen: collecting information for each of the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second AR interface by overlaying the second computer- generated layer onto the video captured by the camera; and displaying, in real-time, the second AR interface via the touchscreen.
In the same field of endeavor of providing information via augmented reality Ozaki teaches a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations (Paragraph [0007-0010]; [0061]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). The employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). A radial map located near a corner of the first computer-generated layer, wherein the radial map includes a center corresponding to the current location of the mobile device, a sector that identifies the current orientation of the mobile device, and dots outside of the sector that identify other locations surrounding the current location of the mobile device (Paragraph [0042-0043]; [0085-0088] Figs. 2, 6, and 13, the mobile apparatus transmits the generated augmented reality image to a vehicle mounted apparatus. The vehicle apparatus displays the augmented reality image and a map image that shows a map of the vicinity of the vehicle (radial map). The augmented reality image includes a direction guidance and a destination icon (dots outside of the sector that identify other locations surrounding the current location) as the information based on the guiding information. The destination icon is a pin shaped icon and indicates the destination location in the real view). And generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). And a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location). Generating, in real-time, a second AR interface by overlaying the second computer- generated layer onto the video captured by the camera; and displaying, in real-time, the second AR interface via the touchscreen (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
In the same field of endeavor of presenting potential job openings in an area on a display Ruiz teaches a map includes dots that identify other employment locations surrounding the current location of the mobile device (Paragraph [0116]; [0140]; Fig. 10, jobs can be viewed on the map by tapping the job icon (the examiner notes that the broadest reasonable interpretation of dots that identify other employment locations would include the job icons as per figure 10  which display as bubbles showing jobs at various locations on a map surrounding a user) from the map and switching views. Users will see on the map and in the job list view all of the available jobs). And in response to identifying that the employment candidate selected one of the balloons via the touchscreen: collecting information for each of the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon (Paragraph [0116]; [0140]; Figs. 10 and 11, jobs can be viewed on the map by tapping the job icon (the examiner notes that the broadest reasonable interpretation of dots that identify other employment locations would include the job icons as per figure 10  which display as bubbles showing jobs at various locations on a map surrounding a user) from the map and switching views. Users will see on the map and in the job list view all of the available jobs. Tapping on a job will display the following: job details, job actions, and shared jobs).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and displaying job openings to a user via an augmented reality display platform as taught by the combination of Hood and Ozaki with the system of in response to identifying that the employment candidate selected one of the balloons, the processor is configured to: collect information for each of the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon as taught by Ruiz (Ruiz [0140]). With the motivation of being a simple substitution of the elements being displayed in the interface taught by Ozaki which presents various bubbles and icons on a display that may be interacted with the elements of bubbles presented on an interface being job opportunities in a surrounding area as taught by Ruiz. Furthermore, it would help improve the system of allowing job seekers and employee seekers to connect in an area (Ruiz [0011]).
Claims 2 and 13: Modified Hood discloses the system as per claim 1 and the method as per claim 12. However, Hood does not disclose wherein the processor of the mobile device is configured to execute the employment app to dynamically adjust, in real-time, the display locations and the display sizes of the balloons of the first AR interface based on detected movement of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein the processor of the mobile device is configured to execute the employment app to dynamically adjust, in real-time, the display locations and the display sizes of the balloons of the first AR interface based on detected movement of the mobile device (Paragraph [0007-0010]; [0102]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claims 3 and 14: Modified Hood discloses the system as per claim 1 and the method as per claim 12. However, Hood does not disclose wherein each of the balloons includes text identifying the distance to the corresponding employment location.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein each of the balloons includes text identifying the distance to the corresponding employment location (Paragraph [0007-0010]; [0102]; [0136]; Fig. 2, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claim 15: Modified Hood discloses the method as per claim 12. However, Hood does not disclose wherein the first computer-generated layer further includes a radial map located near a corner of the first AR interface, wherein the radial map includes: a center corresponding to the current location of the mobile device; a sector that identifies the current orientation of the mobile device; and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein the first computer-generated layer further includes a radial map located near a corner of the first AR interface, wherein the radial map includes: a center corresponding to the current location of the mobile device; a sector that identifies the current orientation of the mobile device; and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claims 17, 22, and 24: Modified Hood discloses the method as per claim 16, the computer readable medium as per claim 20, and the system as per claim 23. However, Hood does not disclose further including, in response to identifying that the employment candidate selected one of the summaries via the touchscreen: generating, in real-time, a third computer-generated layer that includes a submit button, a directions button, and a detailed description of a selected employment posting corresponding with the selected summary; generating, in real-time, a third AR interface by overlaying the third computer-generated layer onto the video captured by the camera; and displaying, in real-time, the third AR interface via (Claims 17 and 22) the touchscreen (Claim 24) the display.
In the same field of endeavor of providing information via augmented reality Ozaki teaches further including, in response to identifying that the employment candidate selected one of the summaries via the touchscreen: generating, in real-time, a third computer-generated layer that includes a submit button, a directions button, and a detailed description of a selected employment posting corresponding with the selected summary; generating, in real-time, a third AR interface by overlaying the third computer-generated layer onto the video captured by the camera; and displaying, in real-time, the third AR interface via (Claims 17 and 22) the touchscreen (Claim 24) the display (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claim 19: Modified Hood discloses the method as per claim 17. However, Hood does not disclose further including determining and presenting directions to the employment candidate for traveling from the current location to the selected employment location in response to identifying that the employment candidate selected the directions button via the touchscreen.
In the same field of endeavor of providing information via augmented reality Ozaki teaches further including determining and presenting directions to the employment candidate for traveling from the current location to the selected employment location in response to identifying that the employment candidate selected the directions button via the touchscreen (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claim 21: Modified Hood discloses the system as per claim 20. However, Hood does not disclose wherein the instructions, when executed, are configured to further cause the mobile device to display, via the touchscreen, a radial map in the first computer-generated layer that is located near a corner of the first AR interface, wherein the radial map includes a center corresponding to the current location of the mobile device, a sector that identifies the current orientation of the mobile device, and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device.
In the same field of endeavor of providing information via augmented reality Ozaki teaches wherein the instructions, when executed, are configured to further cause the mobile device to display, via the touchscreen, a radial map in the first computer-generated layer that is located near a corner of the first AR interface, wherein the radial map includes a center corresponding to the current location of the mobile device, a sector that identifies the current orientation of the mobile device, and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device (Paragraph [0042-0043]; [0085-0088] Figs. 2, 6, and 13, the mobile apparatus transmits the generated augmented reality image to a vehicle mounted apparatus. The vehicle apparatus displays the augmented reality image and a map image that shows a map of the vicinity of the vehicle (radial map). The augmented reality image includes a direction guidance and a destination icon (dots outside of the sector that identify other locations surrounding the current location) as the information based on the guiding information. The destination icon is a pin shaped icon and indicates the destination location in the real view).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
In the same field of endeavor of presenting potential job openings in an area on a display Ruiz teaches a map includes dots that identify other employment locations surrounding the current location of the mobile device (Paragraph [0116]; [0140]; Fig. 10, jobs can be viewed on the map by tapping the job icon (the examiner notes that the broadest reasonable interpretation of dots that identify other employment locations would include the job icons as per figure 10  which display as bubbles showing jobs at various locations on a map surrounding a user) from the map and switching views. Users will see on the map and in the job list view all of the available jobs). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and displaying job openings to a user via an augmented reality display platform as taught by the combination of Hood and Ozaki with the system of in response to identifying that the employment candidate selected one of the balloons, the processor is configured to: collect information for each of the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon as taught by Ruiz (Ruiz [0140]). With the motivation of being a simple substitution of the elements being displayed in the interface taught by Ozaki which presents various bubbles and icons on a display that may be interacted with the elements of bubbles presented on an interface being job opportunities in a surrounding area as taught by Ruiz. Furthermore, it would help improve the system of allowing job seekers and employee seekers to connect in an area (Ruiz [0011]).
Claim 23: Modified Hood discloses the system as per claim 1. However, Hood does not disclose wherein, in response to identifying that the employment candidate selected one of the balloons, the processor is configured to: collect information for each of the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second AR interface by overlaying the second computer-generated layer onto the video captured by the camera; and display, in real-time, the second AR interface via the display.
In the same field of endeavor of presenting potential job openings in an area on a display Ruiz teaches wherein, in response to identifying that the employment candidate selected one of the balloons, the processor is configured to: collect information for each of the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon (Paragraph [0116]; [0140]; Figs. 10 and 11, jobs can be viewed on the map by tapping the job icon (the examiner notes that the broadest reasonable interpretation of dots that identify other employment locations would include the job icons as per figure 10  which display as bubbles showing jobs at various locations on a map surrounding a user) from the map and switching views. Users will see on the map and in the job list view all of the available jobs. Tapping on a job will display the following: job details, job actions, and shared jobs).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching and displaying job openings to a user via an augmented reality display platform as taught by the combination of Hood and Ozaki with the system of in response to identifying that the employment candidate selected one of the balloons, the processor is configured to: collect information for each of the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon as taught by Ruiz (Ruiz [0140]). With the motivation of being a simple substitution of the elements being displayed in the interface taught by Ozaki which presents various bubbles and icons on a display that may be interacted with the elements of bubbles presented on an interface being job opportunities in a surrounding area as taught by Ruiz. Furthermore, it would help improve the system of allowing job seekers and employee seekers to connect in an area (Ruiz [0011]).
In the same field of endeavor of providing information via augmented reality Ozaki teaches generate, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon; generate, in real-time, a second AR interface by overlaying the second computer-generated layer onto the video captured by the camera; and display, in real-time, the second AR interface via the display (Paragraph [0007-0010]; [0102]; [0136]; [0143]; Figs. 2 and 13-14, a display comprising a camera that generates a captured image of a vicinity; a location obtaining part that obtains a user’s location; a direction obtaining part that obtains a direction of an optical axis of the camera; data obtaining posted data set; a display that displays the augmented reality image. The augmented reality image generated by superimposing, on the captured image that shows a real view of the vicinity, the icon (bubble) representing the posted data set posted in the objective capturing rang of the camera that has generated the captured image. Moreover, a size of the post icon displayed in the augmented reality image is determined based on distance from the user location to the posted location. The guiding information includes the distance to the next guiding point. The navigation part generates the map image MP that shows a map having the updated guiding information of the vicinity of the vehicle).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system to modify the system of presenting potential job openings on a device using augmented reality as is disclosed by Hood (Hood [0009-0014]) with the system of displaying a series of icons signifying locations and a communication module configured to: transmit, via wireless communication, a current location and a current orientation of the mobile device; generate, in real-time, a first computer-generated layer that includes a balloon for each of the employment locations, wherein, to generate the balloon for each of the employment locations, the employment app is configured to: determine a display location of the balloon within the first computer-generated layer based on the employment location, the current location of the mobile device, and the current orientation of the mobile device; and determine a display size of the balloon based on a distance between the current location of the mobile device and the employment location, wherein a larger display size corresponds with a shorter distance; and generate, in real-time, a first augmented reality (AR) interface by overlaying the first computer-generated layer onto the video captured by the camera; and a display configured to display, in real-time, the first AR interface, wherein the display location and the display size of each of the balloons indicate the employment locations to the employment candidate; and a remote server configured to: collect, via wireless communication, the current location and the current orientation of the mobile device as taught by Ozaki (Ozaki [0007-0010]). With the motivation of helping to more effectively place clear directions on a map in augmented reality to guide a user to a desired location (Ozaki [0006]). As well as being a simple substitution of interface presenting information in an augmented reality interface.
Claims 5-7, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2020/0005220) in view of Ozaki (US 2013/0286206) further in view of Ruiz (US 2019/0188648) even further in view of McGovern (US 2014/0180948).
Claim 5: Modified Hood discloses the system as per claim 1. However, Hood does not disclose wherein the processor of the mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the processor of the mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device (Paragraph [0007-0010]; [0042-0045]; [0069]; Fig. 1, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 6: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the employment preferences include a preferred employment title, a preferred income level, a preferred employment region, and a preferred maximum commute distance. 
In the same field of endeavor of providing job recommendations McGovern teaches wherein the employment preferences include a preferred employment title, a preferred income level, a preferred employment region, and a preferred maximum commute distance (Paragraph [0007-0010]; [0042-0045]; [0069]; Figs. 1 and 12, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 7: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the remote server is configured to generate a candidate profile based on, at least one of, the employment preferences collected by the employment app, search history within the employment app, or social media activity of the employment candidate.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to generate a candidate profile based on, at least one of, the employment preferences collected by the employment app, search history within the employment app, or social media activity of the employment candidate (Paragraph [0007-0010]; [0042-0045]; [0069]; Fig. 1, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 9: Modified Hood discloses the system as per claim 5. However, Hood does not disclose wherein the remote server is configured to calculate a match score for each of a plurality of employment postings, wherein the match score indicates a likelihood that the employment candidate is interested in the employment posting.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to calculate a match score for each of a plurality of employment postings, wherein the match score indicates a likelihood that the employment candidate is interested in the employment posting (Paragraph [0007-0010]; [0042-0045]; [0069]; Figs. 1 and 14, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 10: Modified Hood discloses the system as per claim 9. However, Hood does not disclose wherein the remote server is configured to determine the employment locations of the employment postings for the first AR interface further based on the match scores of the plurality of employment postings wherein the match score of each of the employment postings identified by the remote server is greater than a predetermined threshold.
In the same field of endeavor of providing job recommendations McGovern teaches wherein the remote server is configured to determine the employment locations of the employment postings for the first AR interface further based on the match scores of the plurality of employment postings wherein the match score of each of the employment postings identified by the remote server is greater than a predetermined threshold (Paragraph [0007-0010]; [0042-0045]; [0069]; Figs. 1 and 20, a method of an employment system. The method includes generating a score for each of a plurality of results compared to information associated with a user, enabling a user to access a result of the plurality of possible results if the score generated for the result meets a threshold condition. The method includes generating a match score between a plurality of employment seekers and a plurality of open positions. The employment seeker enters attributes that the employment seeker desires in a potential position. In one embodiment, an employment seeker match profile comprises an employment seeker background profile and an employment seeker preference profile).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Claim 18: Modified Hood discloses the method as per claim 17. However, Hood does not disclose further including submitting a resume to an employer for the selected employment posting in response to identifying that the employment candidate selected the submit button via the touchscreen.
In the same field of endeavor of providing job recommendations McGovern teaches further including submitting a resume to an employer for the selected employment posting in response to identifying that the employment candidate selected the submit button via the touchscreen (Paragraph [0174-0176] a formatted document representing a job seeker’s resume is automatically sent to employee seekers).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of finding and matching a user to potential job openings based on desired characteristics and their location as disclosed by Hood (Hood [0009-0014]) with the system of mobile device is configured to execute the employment app to collect employment preferences from the employment candidate via the mobile device as taught by McGovern (McGovern [0007]). With the motivation of helping to more easily match employment seekers with best matched job opportunities in the nearby area based on their preferences (McGovern [0002]).
Therefore, claims 1-3, 5-7, 9-10, 12-15, and 17-24 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed August 31, 2022, with respect to the rejections of claims 1-3, 5-7, 9-10, 12-15, and 17-24 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are not an abstract idea as the claims recite the additional elements of a mobile device comprising a camera to collect video and an application to generate a computer generated layer to display a balloon for each employment location wherein this balloon’s size is determined based on the current user location and their distance from the employment location and displaying this information in an augmented reality interface overlaying a layer of a video captured by a camera. However, the examiner respectfully disagrees as the recited claims are directed to access, transmitting, and presenting information relating to the location of job opportunity. Merely receiving information via known means such as a computer receiving information about nearby job opportunities and using a camera to receive video information, processing the information, and displaying the results in augmented reality in a way to convey determined information is not an improvement to a known technology or technical field. The examiner finds the claims to recite the mental process of receiving employment opportunity information, analyzing the information, and presenting the information to a user. Merely using the additional elements of an augmented reality interface and a camera to receive, process, and display the information to a user is not an improvement to a technology and therefore, not directed to a practical application. Similar examples the courts have identified as not being showing an improvement to a technology include: A commonplace business method being applied on a general-purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). 
Furthermore, the examiner finds the additional elements as being directed to merely apply it or applying a known technology to perform the abstract idea. Presenting information in various layers including a video layer from a camera and an augmented reality layer in real time are well-understood, routine, and conventional activities. And are not directed to an improvement to a technology or technical field as the claims are directed to merely using these known technologies in a known manner to present information simultaneously. Similar cases the courts have identified as being well-understood, routine, and conventional include: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-3, 5-7, 9-10, 13-15, 17-19, and 21-24 are allowable as being dependent on claims 1, 12, and 20 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed June 20, 2022, with respect to the rejections of Claims 1-3, 12-15, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2020/0005220) in view of Ozaki (US 2013/0286206) further in view of Ruiz (US 2019/0188648) are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 12, and 20: Applicant argues that the combination of Hood and Ozaki fail to disclose the newly amended claim limitation of “a radial map located near a corner of the first computer-generated layer, wherein the radial map includes a center corresponding to the current location of the mobile device, a sector that identifies the current orientation of the mobile device, and dots outside of the sector that identify other employment locations surrounding the current location of the mobile device; and in response to identifying that the employment candidate selected one of the balloons via the touchscreen: collecting information for each of the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second computer-generated layer that includes a list of summaries for the employment postings at the employment location corresponding with the selected balloon; generating, in real-time, a second AR interface by overlaying the second computer- generated layer onto the video captured by the camera; and displaying, in real-time, the second AR interface via the touchscreen.” However, the examiner respectfully disagrees as Ozaki discloses a display with a radial map in the corner of the augmented reality display showing a user’s current location and direction as well as dots representing desired locations submitted (see Ozaki figure 6 element GD). Furthermore, the examiner found that Ruiz can be used to modify the current combination of Hood and Ozaki as it teaches displaying a map with icons in bubbles representing job opening which allow a user to select a surrounding job opening and view further details about the job (Ruiz [0140]). Which when combined with the augmented reality display functions of Ozaki teach the newly amended claim limitations. Therefore, the examiner maintains the current 103 rejection.
Claims 2-3, 5-7, 9-10, 13-15, 17-19, and 21-24 were argued as being allowable only as being dependent on claims 1, 12, and 20. Therefore, they are also rejected under the same rejection as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Abhyanker (US 2014/0067704) Job broadcasting data publication through a work opportunity listing server using a radial algorithm to automatically distribute the job broadcast data in a threshold radial distance from a set of geospatial coordinates associated with a mobile device.
Sergott (US 2019/0318186) Augmented reality badge system.
Sergott (US 2021/0065453) Augmented reality campus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629